PER Cueiam.
In the light of the stipulated facts encompassed in the conclusions of law in respect to the acts of H. J. Brown, as Deputy Clerk, the principle is well settled in this State that there is a prima facie presumption that a deputy clerk, authorized by statute to take acknowledgments, is duly appointed and qualified, nothing else appearing. Piland v. Taylor, 113 N.C. 1, 18 S.E. 70. 1 Am. Jur. 333, Sec. 50 See also G.S. 52-12 and G.S. 47-1.
Applying this principle to the case in hand, the challenge to the conclusions of law are without merit. Hence the judgment from which appeal is taken is
Affirnjed.